DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/04/2022 have been acknowledged.
Response to Arguments 
Applicant’s arguments, see Remarks pages 12-14, filed 08/04/2022, with respect to the rejection of claim 16 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that there is support for this limitation within paragraphs [0154-0155]. The rejection of claim 16 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the final rejection of 05/05/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 14-25, filed on 08/04/2022, with respect to the rejection(s) of claim(s) 1, 3, 7, 21-25, 30, 31, 34, 39-39, 41 and 66 under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. 
Regarding claims 1 and 30, the applicant argues that the provided motivation to modify the teaching of the Alford reference with the alleged teaching of the Powers reference to do not appear to be valid since the articulated reason for the proposed modification would not obtain the alleged result or benefit suggested. Specifically, the office action suggests to modify the ultrasound transducer array of Alford to locate the imaging and therapy transducers at spatially separate locations in order for the transducers to operate for their different intended purposes without interfering with the operation of the other. Although, Alford describes that therapy and imaging waveforms may be delivered simultaneously or in an alternating manner (see [0051]), the examiner notes that Alford does not teach the imaging and therapy transducers are located at “spatially separated locations”. The array 112 (see Alford FIG. 2) is controlled to emit therapy waveforms and imaging waveforms, therefore, the imaging and therapy transducers (i.e. elements 112a-112n) are located at the same location. The examiner respectfully notes that Powers was incorporated to teach the at least one imaging ultrasound transducer and the at least one treatment transducer being located at “spatially separated locations” (see Powers FIG. 2). The examiner respectfully acknowledges that while the first ultrasound transducer 216 (i.e. the treatment ultrasound transducer) and the second ultrasound transducer (i.e. the imaging ultrasound transducer) are spatially separate locations (i.e. on opposite sides of the head), Powers does not teach “the at least one treatment ultrasound transducer are arranged to be supported to deliver ultrasound into the head of a patient at spatially separated locations with the at least one imaging ultrasound transducer at a location corresponding to an acoustic window in the patient’s skull and the treatment elements of the at least one treatment ultrasound transducer located away from the acoustic window”. 
Furthermore, the applicant maintains the previous traversal for lack of a proper motivation to combine the Alford reference with the alleged teaching of the Seip reference including but not limited to the Alford reference being directed to neuromodulation and the Seip reference being directed to treating strokes. While the examiner acknowledges this and respectfully notes Seip was relied upon to teach processing the ultrasound images and the previously obtained images and registering them, the examiner agrees that is would not have been obvious to modify the stimulation of neuromodulation target sites in the brain, as described by Alford, to use the imaging as described in the Seip reference.
Furthermore, the applicant traverses the 103 rejections for lack of proper motivation to support combining the Alford reference with the alleged teaching of the Konofagou reference. The examiner notes that the Konofagou reference was incorporated to teach controlling the treatment ultrasound transducer to deliver treatment ultrasound energy to the target region to open the blood brain barrier at the target region (see Konofagou: [0033]). However, the examiner acknowledges that the primary purpose or operation of the Alford reference is neuromodulation and there is no reason (i.e. articulated or otherwise) to open the BBB to access the brain tissue for performing neuromodulation.
Additionally, the examiner acknowledges that the applicant has further amended claim 1 to clarify that the at least one target region, which the data processor determines coordinates for the in frame of reference of the ultrasound image using the transformation, is not imaged by the ultrasound image, among other clarifying amendments. While the examiner notes that Alford discloses “A target therapy delivery site may be different than a target imaging site […] The size of the monitoring site may be larger than the size of the target therapy delivery site, and the monitoring site may or may not include the target delivery site” [0053], the examiner acknowledges that Alford does not teach “process one of the ultrasound images with a corresponding previously obtained image […] to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image based on at least one of the structures of the brain as identified in the ultrasound image and as identified in the previously obtained image; using the transformation, determine coordinates of the at least one target region in the frame of reference of the ultrasound image, wherein the at least one target region is not imaged by the ultrasound image”. Furthermore, the examiner acknowledges that while Seip was relied upon to teach these limitations, that Seip does not teach using the transformation determine coordinates of the at least one target region in the frame of reference of the ultrasound image, where the at least one target is not imaged by the ultrasound image. Konofagou does not cure the deficiencies of Alford, Powers and Seip.
Additionally, the examiner acknowledges that the applicant has further amended claim 30 to clarify that there are at least two treatment ultrasound transducers located away from locations corresponding to the acoustic window of the patient, wherein the locations corresponding with the acoustic windows of the patient comprise both temples, a back of the head, and behind the eyes of the patient. Furthermore, the examiner notes that while the array 112 elements of Alford (i.e. see FIG. 2) are located away from the acoustic window, Alford does no teach that “the at least two treatment ultrasound transducers are spatially separated from the imaging ultrasound transducer and located away from locations of acoustic windows of the patient, the acoustic windows including the acoustic window, […] wherein the locations of the acoustic windows of the patient include both temples, the back of the head, and behind the eyes of the patient. The examiner notes that the secondary reference of Powers includes one treatment transducer (216) which is located on the contralateral temporal window to the imaging transducer (214). The Seip and Konofagou references to not cure the deficiencies of Alford and Powers. 
Therefore, the rejection of claims 1 and 30 under 35 U.S.C. 103 have been withdrawn.
Regarding claims 9, 15, 17, 21, 31, 33, and 40, the examiner acknowledges that the prior art references of Alford, Powers, Seip and Konofagou, both alone and in combination do not teach the claimed limitations. Therefore, the rejections of claims 9, 15, 17, 21, 31, 33, and 40 under 35 U.S.C. 103 have been withdrawn.
Regarding claims 23-24, the applicant notes that the office action of 05/05/2022 alleges that the Alford reference teaches a plurality of treatment ultrasound transducers configured to deliver ultrasound to the target region in a succession of periods wherein different subsets of the plural ultrasound treatment transducers are operated to deliver the ultrasound to the target region in different periods of the succession of periods and references paras. 0045, 0047 and 0058. The examiner acknowledges that these paragraphs describe using select transducers at any time or in different combinations, to use all transducers to target a first target site and a second different target site, and targeting different target sites at the same time or different times. Thus, the examiner acknowledges that Alford does not teach or suggest use of different subsets of the plural ultrasound treatment transducers to deliver the ultrasound to the target region in different periods of the succession of periods. Therefore, the rejections of claims 23-24 under 35 U.S.C. 103 have been withdrawn.
Regarding claims 11-12, the examiner notes that these claims are dependent on independent claim 1. The applicant argues that the Park reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Furthermore, the examiner acknowledges that the Park reference does not teach or suggest the mechanical sub-structures. Therefore, the rejection of claims 11-12 under 35 U.S.C. 103 have been withdrawn.
Regarding claim 16, the examiner notes that this claim is dependent on independent claim 1. The applicant argues that the Emery reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Furthermore, the examiner acknowledges that Emery does not teach or suggest calculating attenuation based on a previously obtained image. Therefore, the rejection of claim 16 under 35 U.S.C. 103 has been withdrawn.
Regarding claims 17, 18 and 41, the examiner notes that these claims are dependent on independent claims 1 and 30, respectively. The applicant argues that the Soltani reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Furthermore, the examiner acknowledges that one of ordinary skill would not be motivated to modify the combination of Alford, Powers, Seip and Konofagou to include the alleged teachings of the Soltani reference because Soltani describes an ultrasound catheter for treating vascular occlusions by “passing an ultrasound catheter through the patient’s vasculature to the treatment site”, “infusing a microbubble therapeutic compound from the ultrasound catheter into an internal portion of the occlusion” and “delivering ultrasonic energy and a therapeutic compound from the ultrasound catheter into the infused microbubble therapeutic compound” (see Soltani 0007). The examiner acknowledges that one of ordinary skill would not be motivated to modify the transducer arrangement described in Alford to include the drug delivery device of Soltani because Soltani’s device makes an external treatment ultrasound transducer unnecessary. Modifying the transducer arrangement of Alford with the ultrasound catheter of Soltani would effectively render the therapy transducers of Alford unnecessary, thereby changing the principle operation of the Alford reference. Therefore, the rejections of claims 17, 18 and 41 under 35 U.S.C. 103 have been withdrawn.
Regarding claims 19, 20 and 70, the examiner notes that these claims are dependent on independent claims 1 and 30, respectively. The applicant argues that the Zheng reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip, Konofagou and Soltani. The examiner respectfully agrees. Furthermore, the examiner acknowledges that Zheng does not teach or suggest using two different microbubbles. Therefore, the rejections of claims 19, 20 and 70 under 35 U.S.C. 103 have been withdrawn.
Regarding claim 25, the examiner notes that this claim is dependent on independent claim 1. The applicant argues that the Johnsson reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Furthermore, the examiner acknowledges that Johnsson does not teach or suggest to continually insonate the target region for the treatment period by operating different sets of one or more of the plural treatment ultrasound transducers in different ones of the sub periods at least because the Johnsson reference describes a single ultrasound transducer applying ultrasound in a continuous or burst mode. Therefore, the rejection of claim 25 under 35 U.S.C. 103 has been withdrawn.
Regarding claims 28 and 32, the examiner notes that these claims are dependent on independent claims 1 and 30, respectively. The applicant argues that the Chouno reference is not cited for and does not cure the deficiencies of Alford, Powers, Seip, Konofagou and Soltani. The examiner respectfully agrees. Furthermore, the examiner acknowledges that there is no teaching of a reconstructed image, nor a plurality of reconstructed images as claimed. Therefore, the rejections of claims 28 and 32 under 35 U.S.C. 103 have been withdrawn.
Regarding claim 29, the examiner notes that this claim is dependent on independent claim 1. The applicant argues that the Chouno and Hynynen references are not cited for and do not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Therefore, the rejection of claim 29 under 35 U.S.C. 103 has been withdrawn.
Regarding claim 68, the examiner notes that this claim is dependent on independent claim 1. The applicant argues that the Toji reference is not cited for and do not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Therefore, the rejection of claim 68 under 35 U.S.C. 103 has been withdrawn.
Regarding claim 69, the examiner notes that this claim is dependent on independent claim 1. The applicant argues that the Sathyanarayana reference is not cited for and do not cure the deficiencies of Alford, Powers, Seip and Konofagou. The examiner respectfully agrees. Furthermore, while the Sathyanarayana reference appears to describe that the field of view of the ultrasound image does not include the at least one target region, the examiner acknowledges that the combination of teachings in the Powers, Seip, Konofagou and Sathyanarayana references does not teach the registering and determination of the coordinates when the at least one target region is not in the field of view of the ultrasound image, rather the process terminates when the field of view of the ultrasound image does not include the target image. Additionally, the applicant acknowledges that the proposed modification as claimed would continue, and this the motivation to prevent the system from proceeding when no target region is known would not be achieved. Therefore, the rejection of claim 69 under 35 U.S.C. 103 has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the arguments with respect to claims 1 and 30. The examiner acknowledges that the primary reference of Alford does not teach “wherein the at least one imaging ultrasound transducer and the at least one treatment ultrasound transducer are arranged to be supported to deliver ultrasound into the head of a patient at spatially separated locations with the at least one imaging ultrasound transducer at a location corresponding to an acoustic window in the patient’s skull and the treatment elements of the at least one treatment ultrasound transducer located away from the acoustic window”. The examiner acknowledges that the secondary reference of Powers does not teach this limitation either. Furthermore, the claims are allowed because of the applicant’s amendments to the claims to recite “process one of the ultrasound images with a corresponding previously obtained image in the data store to register the previously obtained image to the ultrasound to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image based on at least one of the structures of the brain as identified in the ultrasound image and as identified in the previously obtained image; using the transformation, determine coordinates of the at least one target region in the frame of reference of the ultrasound image, wherein the at least one target region is not imaged by the ultrasound image” (Claim 1) and “based on the coordinates of the at least one target region, determining at least one treatment ultrasound transducer location from which to deliver ultrasound energy in a second frequency range lower than the first frequency range from at least two treatment ultrasound transducers to the at least one target region, wherein the at least two treatment ultrasound transducers are spatially separated from the imaging ultrasound transducer and located away from locations of acoustic windows of the patient, the acoustic windows including the acoustic window, and includes a plurality of treatment elements, wherein the locations of the acoustic windows of the patient include both temples, the back of the head, and behind the eyes of the patient” (Claim 30).
The examiner acknowledges that the prior art references of record both alone and in combination do not teach these limitations. Furthermore, and updated search was conducted in which no prior art references were found to teach the claimed limitations. Therefore, claims 1, 7, 9-25, 28-34, 38-41, 67-70 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793